         Case 7:15-cv-08650-KMK Document 68 Filed 12/28/20 Page 1 of 2
         Case 7:15-cv-08650-KMK Document 69 Filed 12/29/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

OWEN HARTY, Individually,

               Plaintiff,

V.                                                        Case No. 7:15-cv-08650-KMK

ENSIGN REALTY ASSOCIATES LLC, A New
York Limited Liability Company,

               Defendant.



                                     (Ntm~m JUDGMENT
       AND NOW, this        28th   day of   December   , 202~' upon consideration of our Order of

September 14, 2020 (Dkt. 66) granting as modified Plaintiffs Motion for Attorneys' Fees, Costs,

and Litigation Expenses, JUDGMENT IS ENTERED in favor of the plaintiff Owen Harty and

against defendant Ensign Realty Associates, LLC, in the amount of $19,314.40 in attorneys' fees

and litigation expenses, which is comprised of $18,272.00 in attorneys' fees and $1,042.40 in

other fees, costs, and expenses.

SO ORDERED.

DATED:       December 28 _,202~
           White Plains, New York

                                                  KENNETH M. KARAS
                                                  UNITED STATES DISTRICT JUDGE
         Case 7:15-cv-08650-KMK Document 68 Filed 12/28/20 Page 2 of 2
         Case 7:15-cv-08650-KMK Document 69 Filed 12/29/20 Page 2 of 2


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date a true and correct copy of the foregoing

(PROPOSED) JUDGMENT was filed electronically with the Court and thereby served by

e-mail transmission to counsel for Defendant.



Dated: December 28, 2020                     Isl John F. Ward
                                            John F. Ward, Esquire
